UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   04September 2013 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Standard Form TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: CRH plc 2. Reason for the notification (please place an X inside the appropriate bracket/s): [ X ] An acquisition or disposal of voting rights [ ] An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached [ ] An event changing the breakdown of voting rights [ ] Other (please specify): 3. Full name of person(s) subject to notification obligation: JPMorgan Chase & Co. 4. Full name of shareholder(s) (if different from 3): J.P. Morgan Securities Plc 5. Date of transaction (and date on which the threshold is crossed or reached): 30th August 2013 6. Date on which issuer notified: 4th September 2013 7. Threshold(s) that is/are crossed or reached: 5% 8. Notified Details: A: Voting rights attached to shares Class/type of shares (if possible use ISIN CODE) Situation previous to the triggering transaction Number of shares Number of voting rights Ordinary Shares (IE0001827041) Below 3% Below 3% Resulting situation after the triggering transaction Class/type of shares (if possible use ISIN CODE) Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect Ordinary Shares (IE0001827041) 0 0 5.81% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/conversion period/date Number of voting rights that may be acquired (if the instrument exercised/ converted) % of voting rights Total (A+B) (where applicable in accordance with national law) Number of voting rights % of voting rights 5.81% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Total disclosable holding for JPMorgan Chase & Co.: 42,379,112 (5.81%) Holdings by controlled undertakings of JPMorgan Chase & Co. are as follows: J.P. Morgan Securities Plc: 42,379,112 (5.81%) 10. In case of proxy voting: N/A 11. Additional information: Done at London on 3rd September 2013 12. Contact name: Neil Colgan Company Secretary 13. Contact telephone number: + CRH public limited company (Registrant) Date:04September 2013 By:/s/Maeve Carton M. Carton Finance Director
